Citation Nr: 0408704	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  98-06 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical and lumbar spine. 

2.  Entitlement to service connection for phlebitis and 
cellulitis of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel




INTRODUCTION

The veteran had active service from December 1961 to August 
1962, and was reportedly a member of the Arizona Army 
National Guard from August 1955 to August 1961.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Phoenix, Arizona.

The Board notes that the veteran requested a personal hearing 
to be conducted in Washington, DC, in March 1998 and February 
2001.  He also requested a personal hearing to be conducted 
at a local VA office in December 2001.  He was notified of 
the time, date, and location of his scheduled hearing in a 
January 2003 letter.  In January 2003, the veteran withdrew 
his request for a personal hearing.  In December 2003, the 
veteran was issued a letter of clarification to determine if 
his request for a personal hearing remained outstanding.  The 
veteran indicated that he did not wish to have a personal 
hearing.  There are no additional hearing requests of record.

The issue of entitlement to service connection for phlebitis 
and cellulitis of the right leg is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part. 


FINDING OF FACT

Degenerative joint disease of the lumbar and cervical spine 
is not shown to be etiologically related to military service. 




CONCLUSION OF LAW

Degenerative joint disease of the lumbar and cervical spine 
was not incurred in or aggravated by active service, nor may 
it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in October 1997 and October 2002 
letters and rating decisions of the evidence needed to 
substantiate his claim, and he was provided an opportunity to 
submit such evidence.  Moreover, in a March 1998 statement of 
the case, the RO notified the veteran of regulations 
pertinent to service connection claims, informed him of the 
reasons why his claim had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  

In a December 2001 letter, the veteran was informed of VA's 
duty to obtain evidence on his behalf.  The veteran was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examinations or 
treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by any 
Federal agency or department.  In turn, the veteran was 
informed of his duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that 
such treatment was received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
VA outpatient treatment reports and private medical opinions.  
In addition, the veteran was provided with VA examinations in 
November 1996, October 2000, November 2000, and March 2002.

The Board notes that medical reports from the veteran's 
service with the Arizona Army National Guard have not been 
received.  A March 1998 letter was sent to the Adjutant 
General's Office of the Arizona Army National Guard 
requesting medical reports of the veteran dated in August 
1959 at Fort Huachuca.  No response was received.  A second 
letter was sent in June 1998.  At that time, a response was 
received indicating that there were no records on file.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, regarding the issue of entitlement to 
service connection for degenerative joint disease of the 
lumbar and cervical spine, a substantially complete 
application was received in October 1996.  Thereafter, in an 
October 1997 rating decision, that issue was denied.  Only 
after that rating action was promulgated did the RO, in 
December 2001, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable RO determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-RO decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the RO provide a 
pre-initial adjudication notice.  The only way the RO could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing RO determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  As 
provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-RO initial adjudication constitutes 
harmless error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in December 2001 
was not given prior to the first RO adjudication of the 
claim, the notice was provided by the RO prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a supplemental statement of the case was provided to the 
appellant in January 2003.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  



B.  Legal Analysis

The Board has reviewed all the evidence of record, including 
but not limited to, the veteran's contentions; service 
medical records; VA outpatient treatment reports; private 
medical opinions; and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant 
evidence, including that submitted by the veteran, will be 
summarized where appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  In 
regards to this claim, the Board notes that active military, 
naval, or air service includes active duty, any period of 
active duty for training during which the claimant was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the claimant was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. §§ 101(24), 106(d) (West 2002); 38 C.F.R. §§ 
3.6(a), 3.7 (2003).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  

Moreover, certain chronic diseases, such as arthritis, are 
entitled to service connection when such disease is 
manifested to a compensable degree within one year of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran is seeking entitlement to service connection for 
degenerative joint disease of the cervical and lumbar spine.  
He contends that he was struck by lightening at Fort Huachuca 
in 1959 and has suffered from musculoskeletal disabilities 
since that time.  The Board has carefully reviewed the 
evidence and statements made in support of the veteran's 
claim and finds that, for reasons and bases to be explained 
below, a preponderance of the evidence is against the 
veteran's claim and service connection therefore cannot be 
granted.

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of a current disability, the veteran 
has been diagnosed with degenerative joint disease of the 
lumbar and cervical spine on several occasions.  He was 
initially diagnosed with degenerative joint disease at his VA 
examination in November 1996.  He was again diagnosed with 
the disorder in May 1998, October 2000, and March 2002.  The 
veteran's current diagnosis is not in dispute. 

With respect to an in-service disease or injury, service 
medical records contain no complaints, treatment, or 
diagnoses of any neck or back pain or disorder.  Both the 
veteran's December 1961 induction examination and his June 
1962 separation examination show that his spine was 
"normal."  In addition, on his June 1962 Report of Medical 
History, the veteran denied having any bone, joint, or other 
deformity.  As stated previously, the RO attempted to obtain 
medical reports from the veteran's Guard service in 1959.  
However, such records were reportedly not on file.  

With respect to objective medical evidence linking the 
veteran's current degenerative joint disease of the lumbar 
and cervical spine to an alleged lightening strike occurring 
in 1959, the Board notes that such evidence is not of record.  
In October 1996, the veteran asserted that he had a back and 
neck disorder since being struck by lightening while with the 
Arizona Army National Guard in August 1959.

At his November 1996 VA examination, the veteran stated that 
he initially developed back pain in August 1959 when he was 
struck by lightening.  He asserted that the lightening bolt 
had moved from his hand, up his arm to his neck, and then 
down his spine to his coccyx.  He reported being bedridden 
for 90 days following the strike.  He also stated that he had 
chronic low back pain when he began doing construction work 
during the 1980s, and neck pain "during the past few 
years."  Following a physical examination, the veteran was 
diagnosed with degenerative joint disease of the lumbar 
spine.  The examiner opined that it was "doubtful" that the 
veteran's back pain was related to a lightening strike.  He 
stated that while the veteran recalled having back pain ever 
since the lightening strike, he exhibited difficulty with 
mobility, evidencing a minimal relationship to a lightening 
strike.  The examiner stated that the disorder was more 
likely due to degenerative joint disease.  The examiner did 
stated that the veteran may have some traumatic arthritis 
related to the lightening strike injury.  

A November 1996 X-ray of the veteran's lumbar spine showed a 
congenital deformity consisting of a rotoscoliosis with a 
convexity projecting to the right.  Ruptured discs were 
probably present on at least 3 levels.  An X-ray of the 
cervical spine revealed degenerative joint disease with 
probable prolapsed or ruptured discs at C4-5, C5-6, and C6-7.  

In a May 1998 statement, C.T.M., LTC USAF, Ret. stated that 
he was the commanding Officer of the Headquarters Company of 
the 158th Battle Group, Arizona Army National Guard in 1959.  
He asserted that the annual field training for Headquarters 
Company was held at Fort Huachuca, Arizona during the period 
of August 16-30, 1959 and that a field bivouac was held 
August 25-28, 1959.  During that time, a severe thunderstorm 
engulfed the area and two enlisted soldiers, including the 
veteran, were struck by lightening and taken to the medical 
aid station for examination.  It was noted that the soldiers 
were held for observation until the morning at which time 
they were returned to duty.  

In a May 1998 treatment report, A.T.Y., M.D., diagnosed the 
veteran with degenerative disc disease.  Dr. Y. opined that 
while it was possible that a lightening strike could affect 
the veteran's body adversely, it was not completely possible 
for anyone to state that a lightening strike had a direct 
effect.  Dr. Y. asserted that lightening strikes could cause 
damage to tissues and organs without having such damage show 
up until later, but that if the lightening strike was severe, 
the veteran would have some physical findings that could be 
identified.  Dr. Y. opined that to connect a lightening 
strike to conditions manifest years later was "speculative" 
and could only be stated if there was no other evidence of 
injury.  He stated that the veteran's current disorders could 
be the result of the natural deteriorating process of aging, 
related to the veteran's past activities or genetic makeup.  
Ultimately, Dr. Y. stated that while the veteran believed 
that his injuries were related to a lightening strike, it 
could only be speculated that it is one of the possible 
causes.  In an October 1998 follow-up report, Dr. Y. stated 
electrical injuries were hard to pinpoint and there was often 
damage to parts of the body and tissue that could not be 
determined at the time of the injury.  

VA outpatient treatment records dated February 2000 to 
February 2001 note the veteran's degenerative joint disease 
of the lumbar and cervical spine.  However, no statements 
were made regarding the etiology of the veteran's arthritis. 

At his October 2000 VA examination, the examiner indicated 
that he was unaware of any source stating that either lumbar 
or cervical degenerative disease could be secondary to a 
lightening strike injury.  He asserted that pathologically, a 
lightening strike could result in muscle and bone necrosis, 
but this would occur immediately after the strike.  He opined 
that since the veteran did not require hospitalization, it 
was doubtful that he sustained any significant 
musculoskeletal injury from a lightening strike.  In a 
November 2000 addendum, the examiner indicated that a 
cervical MRI showed extensive degenerative joint disease with 
multilevel disc bulges and effacement with no abnormal signal 
chord, no significant chord compression or chord scarring 
from lightening or other causes.  Ultimately, the veteran was 
diagnosed with severe lumbar degenerative joint disease.  The 
examiner commented that given the vague history of the 
veteran's lightening strike, the fact that he did not obtain 
immediate medical treatment, and the fact that his back 
problems did not manifest until several years after the 
alleged incident, he could not establish a reasonable 
connection between the presumed lightening strike and 
degenerative joint disease.  The examiner concurred with Dr. 
Y.'s opinion that such an explanation would be purely 
speculative.  

At his March 2002 VA examination, it was noted that the 
veteran did not have any apparent scars from a lightening 
strike, though he did point out a spot on his thumb he 
believed came from the strike.  When discussing the 
lightening strike, the veteran asserted that he spent the 
night in a field hospital but did not have any spinal 
symptoms until "several years ago."  Following an 
examination, the veteran was diagnosed with degenerative disc 
disease and degenerative joint disease of the lumbar and 
cervical spine.  The examiner opined that his review of the 
claims file did not reveal any reference to a lightening 
strike in 1959 or otherwise.  He also noted the absence of a 
hospitalization report.  The examiner stated that even if the 
veteran had been hospitalized overnight for observation in 
1959 in a field hospital, it was "unlikely" that he had any 
significant musculoskeletal problems.  Additionally, with the 
onset of neck and low back symptoms 30 years later, he would 
not consider the cervical or lumbar conditions to be the 
result of any stated lightening strike of 1959.

Without evidence of degenerative joint disease of the lumbar 
and cervical spine occurring during the veteran's service, or 
within one year thereafter, or a medical nexus opinion 
linking his current diagnoses to the veteran's military 
service, service connection is not warranted.  The veteran's 
claim is accordingly denied.  

The Board notes that C.T.M., the commanding officer at Fort 
Huachuca in 1959 stated that the veteran had been one of the 
individuals struck by lightening.  However, the objective 
medical evidence of record failed to link his current 
degenerative joint disease of the lumbar and cervical spine 
to a lightening strike.  Of note, the November 1996 VA 
examination stated that it was "doubtful" that the 
veteran's back pain was related to a lightening strike.  In 
addition, Dr. Y., in May 1998 opined that such a nexus 
opinion would be merely "speculative."  Moreover, the 
October 2000 VA examiner asserted that it was also 
"doubtful" that the veteran sustained any significant 
musculoskeletal injuries from a lightening strike.  Finally, 
the March 2002 VA examiner indicated that he would not 
consider the veteran's current lumbar and cervical conditions 
to be the result of any stated lightening strike of 1959.  
The evidence of record does not include a probative medical 
opinion linking the veteran's current disorders to military 
service or a lightening strike.  Absent a medical opinion 
linking the veteran's degenerative joint disease of the 
lumbar and cervical spine to military service or an injury 
received therein, service connection is not established.  

While the veteran has stated on several occasions that he was 
struck by lightening in 1959 while with the Arizona Army 
National Guard and has had neck and back since that time, his 
statements to that effect are insufficient evidence to 
establish service connection in this case.  To the extent 
that the veteran ascribes any current neck and back disorders 
to his military service, it is now well established that a 
person without medical training, such as the veteran, is not 
competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (19920; see also 38 
C.F.R. § 3.159(a) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for degenerative joint 
disease of the lumbar and cervical spine.  The appeal is 
accordingly denied.


ORDER

Service connection for degenerative joint disease of the 
lumbar and cervical spine is denied. 


REMAND

The Board has determined that additional development is 
necessary for the claim of entitlement to service connection 
for phlebitis and cellulitis of the right leg. 

As stated in the above decision, and after the veteran's 
service connection claim was filed, Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)].  Following 
a review of the veteran's claims file, it does not appear 
that he has yet been apprised of the rights provided to him 
under the VCAA for the claim of entitlement to service 
connection for phlebitis and cellulitis of the right leg.  
Until recently, such VCAA notice was routinely provided to 
the veteran directly by the Board.  See 38 C.F.R. 
§ 19.9(a)(2) (2003).  However, in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (DAV), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii) (2003), finding that such implementing 
regulation was inconsistent with the provisions of 
38 U.S.C.A. § 5103(a) and (b) as it afforded less than one 
year for the receipt of additional evidence.  As such, a 
remand to the RO in this case is required for compliance with 
the notice and duty to assist provisions contained in 
38 U.S.C.A. § 5103(a) and (b) (West 2002).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied regarding the issue of 
entitlement to service connection for 
phlebitis and cellulitis of the right 
leg.  In particular, the RO should notify 
the veteran of what evidence is required 
to substantiate his claim, what evidence, 
if any, the veteran is to submit, and 
what evidence, if any, VA will obtain in 
accordance with the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).  Any notice given, or action 
taken thereafter, must comply with all 
applicable legal precedent.   

2.  After the above development has been 
completed, and after giving the veteran 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issue.  If the 
determination remains adverse to the 
veteran, he should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond 
thereto.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



